              UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF MICHIGAN
                   SOUTHERN DIVISION

Nathaniel K. Owusu,
a.k.a. Nathaniel Porter,

                      Plaintiff,       Case No. 16-cv-12490

v.                                     Judith E. Levy
                                       United States District Judge
Michigan Department of
Corrections Pain Management            Mag. Judge Mona K. Majzoub
Committee, et al.,

                     Defendants.
________________________________/

 ORDER ADOPTING THE REPORT AND RECOMMENDATION
   [194], DENYING PLAINTIFF’S OBJECTIONS [198], AND
 DENYING PLAINTIFF’S MOTION TO EXPAND RECORD [205]

     Before the Court are two motions for summary judgment. First is

defendants Corizon Health, Inc., Keith Papendick, M.D., Susan Wilson,

N.P., Bryan Buller, M.D., Corey Grahn, N.P., Danielle Paquette, P.A.,

Michael Milette, P.A., Craig Hutchinson, M.D., and Oliver Johnson,

M.D.’s (together, the “Corizon defendants”) motion for summary

judgment. (ECF No. 155, PageID.1969.) Second is defendants the

Michigan Department of Corrections (“MDOC”) Pain Management

Committee, William Borgerding, Gary Kerstein, Teri Byrne, Theresa


                                   1
Merling, and Michael Brown’s (together, the “MDOC defendants”) motion

for summary judgment. (ECF No. 185, PageID.3519.)

      Magistrate Judge Mona K. Majzoub issued a report and

recommendation on July 19, 2019 (“R&R”), recommending that the

motions be granted, and the case be dismissed. (ECF No. 194,

PageID.4102.) Plaintiff Nathaniel K. Owusu filed four objections to the

R&R on August 14, 2019. (ECF No. 198, PageID.4156.) Owusu’s filing

contained an objection to Judge Majzoub’s separate opinion and order of

July 19, 2019, denying his motion to strike the Corizon defendants’ reply

in support of their motion for summary judgment.1 (ECF No. 193.)

      For the reasons set forth below, Owusu’s objections are overruled.

Both motions for summary judgment are granted and the case is

dismissed with prejudice.

      I. Background

      Owusu filed this action on June 30, 2016, bringing thirteen counts

against defendants alleging violations of his First, Eighth, and




      1  On August 15, 2019, Owusu filed another motion to strike the defendants’
reply. (ECF No. 199, PageID.4277.) On September 23, 2019, Owusu withdrew that
motion. (ECF No. 207, PageID.4341.) On September 16, 2019, he filed a motion to
expand record, which is denied as moot. (ECF No.205, PageID.4311.)
                                       2
Fourteenth Amendment rights related to his medical treatment while in

prison. (ECF No. 1.) Owusu’s claims are more fully set forth in the R&R

(ECF No. 194, PageID.4103–4105), but include counts for grossly

inadequate medical treatment, delay and denial of treatment for serious

medical conditions, retaliation, and deliberate indifference resulting in

infliction of pain. (ECF No. 1.) Owusu alleges that he suffers from, among

other conditions, degenerative musculoskeletal disease that causes him

chronic pain. (ECF No. 1, PageID.7–9.) Owusu initiated several

grievances relating to his medical care, as set forth below, and this case

relates to the subject matter set forth in those grievances.

     II. Analysis

           A. Objection to Opinion and Order (ECF No. 193)

     Owusu’s first objection regards Magistrate Judge Majzoub’s non-

dispositive opinion and order denying Owusu’s motion to strike (the

“Order”). (ECF No. 193.) The Corizon defendants filed a reply in support

of their motion for summary judgment on January 14, 2019. (ECF No.

173.) Owusu filed a motion to strike the reply as untimely. (ECF No. 177.)

The Order denied Owusu’s motion to strike and declined “to entertain the




                                    3
parties’ quibbling over the timeliness of Plaintiff’s and the Corizon

Defendants’ responsive briefing.” (ECF No. 193, PageID.4100.)

     Generally, “[c]ourts have wide discretion to manage their own

dockets.” Reed v. Rhodes, 179 F.3d 453, 471 (6th Cir. 1999); and see In re

Univ. of Mich., No. 19-1636, 2019 U.S. App. LEXIS 25304, at *6, --- F.3d.-

-- (6th Cir. Aug. 23, 2019) (“Congress has given district courts great

control over their dockets. After all, the modern federal district judge

faces a challenge—she must balance administering just and lawful

outcomes with the need to move cases along.”)

     Owusu’s objection on a non-dispositive pretrial matter will only be

granted if he can show that “any part of the order [ ] is clearly erroneous

or is contrary to law.” Fed. R. Civ. P. 72(a); see 28 U.S.C. § 636(b)(1)(A).

“Clear error will be found only when the reviewing court is left with the

definite and firm conviction that a mistake has been committed.” Max

Trucking, LLC v. Liberty Mut. Ins. Corp., 802 F.3d 793, 808 (6th Cir.

2015) (citing Anderson v. City of Bessemer, 470 U.S. 564, 573 (1985)).

     Owusu argues that the Order is “contrary to law” and “highly

prejudicial” because “in almost verbatim fashion, the [M]agistrate

[J]udge adopted the defendants’ arguments that plaintiff failed to


                                     4
exhaust administrative remedies without carrying their ‘high burden’ of

persuasion in their summary judgment motion.” (ECF No. 198,

PageID.4156.) Owusu’s argument is conclusory and does not identify a

clear error committed by the Magistrate Judge requiring that the Order

be set aside. The Order was well within the Magistrate Judge’s discretion

to manage the docket in this case. Therefore, this objection is overruled.

           B.     Objections to R&R

     Next are Owusu’s objections to the R&R. For the reasons set forth

below, his objections are overruled.

           i.  Legal Standard for Objections on Dispositive
           Motions

     A party may object to a magistrate judge’s report and

recommendation on dispositive motions, and a district judge must resolve

proper objections under a de novo standard of review. 28 U.S.C. §

636(b)(1)(B)–(C); Fed. R. Civ. P. 72(b)(1)–(3). “For an objection to be

proper, Eastern District of Michigan Local Rule 72.1(d)(1) requires

parties   to   ‘specify   the   part   of   the   order,   proposed   findings,

recommendations, or report to which [the party] objects’ and to ‘state the

basis for the objection.’” Pearce v. Chrysler Group LLC Pension Plan, 893

F.3d 339, 346 (6th Cir. 2018). Objections that restate arguments already
                                       5
presented to the magistrate judge are improper, Coleman-Bey v.

Bouchard, 287 F. App’x 420, 422 (6th Cir. 2008) (citing Brumley v.

Wingard, 269 F.3d 629, 647 (6th Cir. 2001)), as are those that are vague

and dispute the general correctness of the report and recommendation.

Miller v. Currie, 50 F.3d 373, 380 (6th Cir. 1995).

     Moreover, objections must be clear so that the district court can

“discern those issues that are dispositive and contentious.” Id. (citing

Howard v. Sec’y of Health and Human Servs., 932 F.2d 505, 509 (6th Cir.

1991)); see also Thomas v. Arn, 474 U.S. 140, 147 (1985) (explaining that

objections must go to “factual and legal” issues “at the heart of the

parties’ dispute”). In sum, Owusu’s objections must be clear and specific

enough to permit the Court to squarely address them on the merits. See

Pearce, 893 F. 3d at 346. Because Owusu is self-represented, the Court

will construe his objections liberally. See Boswell v. Mayer, 169 F.3d 384,

387 (6th Cir. 1999) (“Pro se plaintiffs enjoy the benefit of a liberal

construction of their pleadings and filings.”).

           ii.   Objection 1

     Owusu’s first objection can be distilled into four groups. His first

argument regards grievances that Owusu did not fully exhaust –these


                                     6
grievances are thus barred from forming the foundation of this case. The

second regards the grievances that Owusu admits were satisfied at Stage

II, were not exhausted, and are therefore barred from suit. The third

regards the grievance that Owusu argues was regarding an “ongoing”

violation, which, if true, would exempt its’ subject matter from the

grievance timing requirements. The fourth regards the grievance

rejected for vagueness due to matters related to Owusu’s name change as

well as his challenge to the MDOC name change policy.

     MDOC’s Grievance Policy

     Under the Prison Litigation Reform Act (“PLRA”), 42 U.S.C. §

1997e(a), a prisoner bringing an action with respect to prison conditions

under 42 U.S.C. § 1983 must first exhaust the available administrative

remedies. See Porter v. Nussle, 534 U.S. 516, 519–20 (2002); Booth v.

Churner, 532 U.S. 731, 736 (2001). To exhaust administrative remedies,

“prisoners must complete the administrative review process in

accordance with the applicable procedural rules[,] rules that are defined

not by the PLRA, but by the prison grievance process itself.” Jones v.

Bock, 549 U.S. 199, 204 (2007).




                                   7
     MDOC Policy Directive 03.02.130 (the “Grievance Policy”) outlines

the three-step grievance exhaustion process for satisfying the PLRA.

(ECF No. 125-2, PageID.1284–1290.) First, the Grievance Policy requires

that the prisoner “attempt to resolve the issue with the staff member

involved two business days after becoming aware of a grievable issue,

unless prevented by circumstances beyond his/her control[.]” (Id. at

PageID.1286.) Then, “[i]f the issue is not resolved, the prisoner may file

a Step I grievance” which “must be filed within five business days after

the grievant attempted to resolve the issue with appropriate staff.” (Id.)

The Grievance Policy then allows for a Step II and Step III grievance to

be filed under certain circumstances, if the prisoner is dissatisfied with

the outcome of the earlier step. (Id. at PageID.1286–1289.)

     The Grievance Policy is specific where it states, “[c]omplaints filed

by prisoners regarding grievable issues as defined in this policy serve to

exhaust a prisoner’s administrative remedies only when filed as a

grievance through all three steps of the grievance process in compliance

with this policy.” (Id. at PageID.1284 (emphasis added).)

     In its supplemental response to Owusu’s objections, (ECF No. 203),

the Corizon defendants clarify that the requirement that grievances be


                                    8
pursued through Step III means that the prisoner must mail the Step III

appeal to the Grievance Section of the Office of Legal Affairs in Lansing

MI. (Id. at PageID.4297.) Owusu was quite familiar with this procedure.

The Grievance Section had previously logged seventy-two Step III

grievance appeals from Owusu. (Id. at PageID.4298; ECF No.203-1,

PageID.4305.)

     Under the Grievance Policy, each grievance received at Step III,

including those that are rejected, “shall be logged on a computerized

grievance tracking system.” (ECF No. 125-2, PageID.1289.) Grievances

may be rejected for reasons such as timeliness or vagueness. (Id. at

PageID.1285.) Defendants filed a copy of Owusu’s Step III Grievance

Report as an exhibit attached to an earlier motion for summary

judgment, along with an affidavit of Carolyn Nelson, Departmental

Technician, declaring that she generated Owusu’s Step III Grievance

Report from the MDOC tracking system. (ECF No. 125-3, PageID.1293.)

     In the Corizon defendants’ supplemental response to Owusu’s

objections, Richard D. Russell—the Manager of the Grievance Section of

the MDOC—submitted a sworn statement outlining the grievance

procedure, including the process for creating the Step III Grievance


                                   9
Report. (ECF No. 203-1.) Any grievances which were not logged on the

Step III Grievance Report “were never received at the Grievance Section,”

and are therefore not fully exhausted under the Grievance Policy. (Id.)

     “A prisoner must exhaust available administrative remedies” in

compliance with applicable deadlines and procedural rules, “even if the

prisoner may not be able to obtain the specific type of relief he seeks in

the state administrative process.” Cochran v. Caruso, No. 07-228, 2008

WL 397597, at *3 (W.D. Mich. Feb. 11, 2008); Woodford v. Ngo, 548 U.S.

81, 90–95 (2006); Booth v. Churner, 532 U.S. 731, 741 (2001); Freeman v.

Francis, 196 F.3d 641, 643 (6th Cir. 1999); Sango v. LeClaire, No. 15-136,

2016 WL 4441532, at *2–3 (W.D. Mich. Aug. 1, 2016), report and

recommendation adopted, No. 15-136, 2016 WL 4431490 (W.D. Mich.

Aug. 18, 2016) (citing Porter v. Nussle, 534 U.S. 516, 520 (2002)).

“Compliance with the prison grievance procedures . . . is all that is

required by the PLRA to properly exhaust.” Cochran, 2008 WL 397597,

at *3 (citing Jones, 549 U.S. at 218).

     Importantly, under the PLRA, there is no exception to the

exhaustion requirement “for ‘exigent circumstances,’ be they medical

exigencies or otherwise.” Boulding v. Mich. Dept. of Corr., No.13-14325


                                    10
2015 WL 136195, at *2 (E.D. Mich. Jan. 5, 2015); Cochran, 2008 WL

397597, at *5 (collecting cases). As a result, “[w]hen a prisoner has filed

a civil rights complaint in federal court without first exhausting his

administrative remedies, dismissal of the complaint is appropriate.”

Williams v. Norton, 23 Fed. App’x 396, 397 (6th Cir. 2001) (citing

Freeman, 196 F.3d at 645; Brown v. Toombs, 139 F.3d 1002, 1104 (6th

Cir. 1998)).

     Grievances 3047, 3275, 0269, 1247, 0817, 1208, and 0817

     In   his   objections,   Owusu      submitted   documents   reflecting

grievances 3047 regarding spondylosis of his cervical spine (ECF No.

198, PageID.4208–4211), 3275 regarding liver disease causing severe

itching and bleeding from scratching (id. at PageID.4217–4220), 0269

regarding allegations that defendant Millette falsified documentation

from a medical visit for suspected Paget’s disease symptoms (id. at

PageID.4221–4225), 1247 regarding allegations that Owusu was denied

treatment for hepatitis C (id. at PageID.4226–4229), 0817 regarding a co-

pay charge for a follow-up appointment regarding hepatitis C (id. at

PageID.4230–4233), and 1208 regarding rheumatoid arthritis (id. at




                                    11
PageID. 4238–4241). He argues that these documents are evidence that

he exhausted the grievance process as to those grievances.

     Owusu did not attach these documents to his response to

defendants’ motions for summary judgment and that was the appropriate

time to file them for consideration. (See ECF Nos. 172, 189.) A district

court has discretion whether to look at new arguments or evidence

presented for the first time in objections to an R&R. Muhammad v. Close,

No. 08-1944, 2009 WL 8755520, at *2 (6th Cir. Apr. 20, 2009); United

States v. Howell, 231 F.3d 615, 621 (9th Cir. 2000). The Court need not

“summarily accept[ ] or deny[ ]” the new evidence. Muhammad, 2009 WL

8755520, at * 2 (quoting Howell, 231 F.3d at 621). The “magistrate judge

system was designed to alleviate the workload of district courts . . . [and]

[t]o require a district court to consider evidence not previously presented

to the magistrate would effectively nullify the magistrate judge's

consideration of the matter and would not help to relieve the workload of

the district court.” Howell, 231 F.3d at 622 (citations omitted). “Systemic

efficiencies would be frustrated and the magistrate judge's role reduced

to that of a mere dress rehearser if a party were allowed to feint and

weave at the initial hearing, and save its knockout punch for the second


                                    12
round.” Paterson-Leitch Co., Inc. v. Mass. Mun. Wholesale Elec. Co., 840

F.2d 985, 991 (1st Cir. 1988); see also United States v. Cantrell, No. 18-8,

2018 WL 5877214 (E.D. Ky. Nov. 9, 2018). To summarily accept and

consider Owusu’s new documents as evidence of exhaustion this late in

the litigation, after considerable resources have been spent by the

parties, would frustrate the fair and efficient administration of justice.

Accordingly, the Court declines to consider them.

       But even if the Court were to consider these documents, they do not

demonstrate exhaustion at Step III of the grievance procedure. A plaintiff

can demonstrate a genuine issue of material fact as to exhaustion when

the plaintiff submits a completed grievance appeal form and a

declaration or affidavit that they pursued the grievances through Step

III.   See, e.g., Lowe v. Prison Health Serv., No. 13-10058, 2014 WL

4605285, at *2 (E.D. Mich. Sept. 15, 2014) (affidavit and completed

grievance appeal form created a genuine issue of material fact as to

whether plaintiff exhausted his administrative remedies); Hembree v.

Carter, No. 12-13036, 2013 WL 3946062, at *4 (E.D. Mich. July 31, 2013)

(finding a grievance unexhausted where the grievance was not listed in

the Step III grievance report and plaintiff did not provide an affidavit


                                    13
supporting his assertion that he filed a Step III appeal or any

corroborating evidence, such as a copy of the grievance or evidence of

mailing the grievance).

     Here, grievances 3047, 3275, 0269, 1247, 0817, 1208, and 0817 are

not logged on the Step III Grievance Report and there is no evidence that

they were ever submitted to or received by the Grievance Section in

Lansing. (ECF No.125-3 at 1294–1311.) Unlike the earlier instances in

this case where Owusu submitted copies of his grievance appeals and a

declaration in support of his contention that he exhausted all three steps

(ECF No. 127, PageID.20–23), he did not include a similar declaration for

these grievances. There is no genuine issue of material fact as to whether

Owusu exhausted his administrative remedies, and the R&R’s finding

that grievances 3047, 3275, 0269, 1247, 0817, 1208, and 0817 were not

exhausted is correct. Owusu is barred from suit on the issues contained

in those grievances. Owusu’s objections regarding grievances 3047, 3275,

0269, 1247, 0817, 1208, and 0817 are overruled.

     Grievances 1777 and 1837

     Owusu next argues that he exhausted grievances 1777 and 1837

even though they do not appear on the Step III Grievance Report. (ECF


                                   14
No. 198, PageID.4157–4158.) Magistrate Judge Majzoub noted that there

was no evidence that grievances 1777 and 1837 existed. She stated, “to

the extent that Plaintiff filed grievances with identifiers of 1777 and 1837

against Defendants Buller and Grahn, he did not pursue them through

Step III of the grievance process, and any claims contained within were

not properly exhausted in accordance with MDOC policy.” (ECF No. 194,

PageID.4112.) In his objections, Owusu attaches grievances 1777 and

1837 as exhibits (see ECF No. 198, PageID.4196–4202) but, as set forth

above, submissions of new facts at this stage in the litigation will not be

considered. Moreover, they are not on the Step III Grievance Report, so

the conclusion that Owusu failed to exhaust these grievances remains

unchanged.

     In his objections, Owusu admits that he was satisfied with the

defendants’ Step II response—which resulted in him receiving the

corticosteroid injections and Excedrin that were the subjects of the

grievances—and he admits that he did not proceed to Step III of the

grievance procedure. (Id.) This admission that he has not exhausted

grievances 1777 and 1837 is dispositive. Booth, 532 U.S. at 741; Freeman,




                                    15
196 F.3d at 643. Owusu is barred from seeking legal redress on those

grievances.

     Owusu concedes that he did not name defendant Grahn at Step I of

grievance 2016. (ECF No. 198, PageID4157.) This admission is

dispositive as to grievance 2016. In general, where a grievance fails to

name a defendant at Step I, the grievance as to that defendant is waived.

See Mattox v. Edelman, 851 F.3d 583, 590–91 (6th Cir. 2017) (citing

Reed–Bey v. Pramstaller, 603 F.3d 322, 324–25 (6th Cir. 2010)

(“Requiring inmates to exhaust prison remedies in the manner the State

provides—by, say, identifying all relevant defendants—not only furthers

[the PLRA’s] objectives, but it also prevents inmates from undermining

these goals by intentionally defaulting their claims at each step of the

grievance process, prompting unnecessary and wasteful federal litigation

in the process.”). Therefore, Owusu’s objections regarding grievances

1777 and 1837 are overruled.

     Grievance 0567

     Grievance 0567 was rejected as untimely because Owusu failed to

attempt to resolve the issue under the Grievance Policy’s requirement

that the matter first be addressed within two business days. (ECF No.


                                   16
125-2, PageID.1286.) In his objection, Owusu argues that the content of

grievance 0567 was “ongoing” and not a “discrete act of harm” subject to

the Grievance Policy deadlines. (ECF No. 125-2, PageID.1286.)

     This is the same argument that Owusu made before the Magistrate

Judge, and he does not point to a legal error. For this reason, it is not a

proper objection. “The Court is not obligated to reassess the identical

arguments presented before the Magistrate Judge with no identification

of error in the Magistrate Judge's recommendation.” Pearson v. Comm’r

of Soc. Sec., No. 15-14031, 2017 U.S. Dist. LEXIS 48379, at *7 (E.D. Mich.

Mar. 31, 2017) (citing Owens v. Comm'r of Soc. Sec., No. 12-47, 2013

WL1304470 *3 (W.D. Mich. Mar. 28, 2013) ("Plaintiff's objections are

merely recitations of the identical arguments that were before the

magistrate judge. This Court is not obligated to address objections made

in this form because the objections fail to identify the specific errors in

the magistrate judge's proposed recommendations."); Davis v. Caruso,

No. 07-10115, 2008 U.S. Dist. LEXIS 13713, at *5 (E.D. Mich. Feb. 25,

2008) (denying an objection to an R&R where Plaintiff "merely rehash[ed]

his arguments" made before the Magistrate Judge)).




                                    17
     Even so, a review of the R&R’s recommendations regarding

grievance 0567 leads to the same outcome. While the Sixth Circuit

recognizes that certain circumstances may warrant a finding of “ongoing

violations” that could excuse strict adherence to the grievance procedure,

those circumstances are not present here. See, e.g., Siggers v. Campbell,

652 F.3d 681, 692–93 (6th Cir. 2011) (holding that an ongoing violation

excusing the deadlines may be found when the grievance itself regards

an ongoing, chronic issue). Grievance 0567 addresses a specific issue,

namely, the Corizon defendants’ decision to discontinue prescribing

Excedrin on March 21, 2012. (ECF No.155-9, PageID.2079–2083.) While

Owusu argues in his objections that he sought Excedrin to address

chronic and ongoing pain, the subject of grievance 0567 was the

discontinuation of Excedrin, not the ongoing pain. Accordingly, Owusu’s

objection regarding grievance 0567 is overruled as improper and without

merit.

     Grievance 3208

     Owusu’s next objection regards grievance 3208, which was rejected

as untimely at Step III, (ECF No.125-3 at PageID.1328), and Owusu

argues that his timeliness should be excused because he was in the


                                   18
process of a transfer from one facility to another at that time. (ECF

No.198, PageID.4160.) The Grievance Policy states that a grievance must

be timely or it will be rejected, but a grievance “shall not be rejected if

there is a valid reason for the delay; e.g., transfer.” (ECF No. 125-2

PageID.1285.) Owusu argues that defendants’ Step II response to 3208

was returned to him on November 4, 2015, and thus his Step III deadline

would have been November 19, 2015. However, because of his transfer on

November 17, 2015, Owusu argues, defendants did not receive his Step

III grievance until December 1, 2015.2

      Owusu never raised the issue of his transfer affecting the timing of

his Step III appeal of grievance 3208 until now. He did not raise this in

his responses to defendants’ motions for summary judgment, and

therefore the Magistrate Judge did not consider this argument. (ECF

Nos. 172, 189.) Again, it is in the Court’s discretion whether to consider

new arguments presented for the first time after an R&R has been issued.

See Muhammad, 2009 WL 8755520, at * 2. For the reasons set forth

above, the Court declines to consider this new argument at this stage in


      2 Owusu mentions, but does not develop the argument, that he “likely did not
receive [the Step II response] for 5–7 days” after November 4, 2015. Since this is
speculative and unsubstantiated, it will not be considered.
                                       19
the litigation. Moreover, this case has been pending since 2016, and,

although self-represented, Owusu has proven himself capable of

addressing many issues at the appropriate stage in the process, i.e. before

the Magistrate Judge issues an R&R. Indeed, in response to MDOC’s

motion for summary judgment as to exhaustion only, (ECF No. 125),

Owusu argued that this same transfer should excuse his untimeliness as

to a different grievance. (ECF No. 127.) Particularly since Owusu made

this same argument about a different grievance in this case at the

appropriate time, his efforts to raise this argument now will not be

excused. Owusu’s objection regarding grievance 3208 is overruled.

     Grievance 0104

     Owusu’s next argument is difficult to discern. As far as the Court

understands, Owusu argues that MDOC policy 03.01.110 is “inherently

contradictory   and   arbitrary.”   (ECF   No.198,    PageID.4161–4163.)

Therefore, he argues that his grievance 0104 should not have been

rejected for vagueness for failing to include his committed name. (ECF

No.198, PageID.4161–4163.) Owusu’s objection does not identify a legal

error made by the Magistrate Judge that would warrant a different




                                    20
outcome. See Pearce, 893 F. 3d at 346. Accordingly, his objection is

improper and is overruled.

     But even so, Owusu’s argument lacks merit. Owusu changed his

name from Nathaniel Porter to Nathaniel Owusu while imprisoned.

MDOC Policy Directive 03.01.110 regards prisoner name changes. See

https://www.michigan.gov/documents/corrections/03_01_110_347871_7.

pdf. A plain reading of MDOC Policy Directive 03.01.110 shows it is not

inherently contradictory. It states that a prisoner may change his/her

name only by court order. Id. Despite permitting a legal name change,

the policy provides that commitment names will continue to be used in

certain circumstances. Id. For example, (1) prisoners must use their

commitment name on all official department forms and documents

throughout the prisoner’s incarceration; (2) commitment names and legal

names shall be cross-referenced and used at the information desk, mail

room, and in computerized records; and (3) identification cards must

include both commitment and legal names. Id.

     Next, the policy addresses prison employees, and states that

employees “should” refer to the prisoner by their legal name, “if known.”

Id. It also provides that a prisoner cannot be excused from obeying an


                                   21
order or directive given by an employee using their commitment name.

Id. And finally, in the same paragraph regarding prison employees’ use

of legal names, the policy states that a prisoner “shall not be forced to

refer to themselves by their commitment name if they have a new legal

name.” Id.

      A policy requiring a commitment name to be used on official forms

and records, i.e., a grievance form, does not contradict a policy prohibiting

prison employees from forcing a prisoner to refer to themselves by their

commitment name. It was thus permissible under the policy for

defendants to reject grievance 0104 for not containing Owusu’s

commitment name, and Owusu’s objection is overruled.3

      iii.   Objection 2

      In his second objection, Owusu argues that the Magistrate Judge

did not consider the record as a whole in the light most favorable to him.

(ECF No. 198, PageID.4164.) The Court has carefully reviewed the R&R,

and the Magistrate Judge applied the correct standard. Owusu disagrees




      3  The R&R correctly notes that grievance 0104 was rejected for two separate
reasons: because it was vague and because it failed to include Owusu’s commitment
name. (ECF No. 194, PageID.4121.) Owusu’s objection, as far as the Court can discern
it, only applies to the rejection for failing to include Owusu’s commitment name.
                                        22
with the overall outcome of the R&R, which is not a proper objection. See

Miller, 50 F.3d at 380. Accordingly, Owusu’s second objection is

overruled.

     iv. Objection 3

     Owusu categorizes his third objection as regarding deliberate

indifference, and he presents multiple sub-arguments. First, Owusu

argues that the Magistrate Judge did not consider the greater context

surrounding grievance 2297. Second, he argues that the Magistrate

Judge’s conclusion that pruritis is not a “serious medical condition” was

incorrect. Third, he argues that grievance 3377, in a larger context, is

evidence of ongoing worsening of plaintiff’s symptoms, which he argues

the Magistrate Judge did not consider. Fourth, he argues that defendant

Wilson’s decision not to request an MRI led to delayed treatment, which

raises an issue of material fact. Fifth, he argues that defendants Kerstein

and Borgerding’s decisions countered Owusu’s treating physicians’

recommendations regarding his joint pain, and that the Magistrate

Judge erred in finding that these decisions merely constitute a

disagreement over treatment. Sixth, he argues that defendant Paquette’s

offer of two Tylenol when Owusu had a history of chronic pain constituted


                                    23
inadequate care, and that defendants engaged in deliberate falsification

of subjective reports to deny him emergency treatment. Seventh, he

argues that the Magistrate Judge failed to consider the effect that

delayed treatment of Owusu’s HCV had on his health condition.

     All of these arguments were presented to the Magistrate Judge, and

none of Owusu’s objections identify a specific error. See Pearson, 2017

U.S. Dist. LEXIS 48379, *7; Davis v. Caruso, No. 07-10115, 2008 U.S.

Dist. LEXIS 13713, at *5 (E.D. Mich. Feb. 25, 2008) (denying an objection

to an R&R where Plaintiff "merely rehash[ed] his arguments" made

before the Magistrate Judge)). Even though the Court is not required to

reassess Owusu’s arguments, the Court has carefully reviewed the R&R

and its legal conclusions are correct. Accordingly, Owusu’s third objection

is overruled.

     v.    Objection 4

     Owusu’s fourth objection is vague and essentially a summary of his

disagreement with the ultimate outcome of the R&R. (ECF No. 198

PageID.4182.) Since the objection is vague, the Court is left to guess its

specific meaning, and therefore the objection is not proper. "[O]bjections

must be clear enough to enable the district court to discern those issues


                                    24
that are dispositive and contentious." Miller, 50 F.3d at 380. An objection

that does not satisfy this standard fails. Drew v. Tessmer, 36 F. App'x

561, 561 (6th Cir. 2002) (“The filing of vague, general, or conclusory

objections does not meet the requirements of specific objections and is

tantamount to a complete failure to object.”) Accordingly, Owusu’s fourth

objection is overruled.

     III. Conclusion

     For the reasons set forth above, plaintiff’s objections (Dkt. 198) are

DENIED. The R&R is ADOPTED. The Corizon and MDOC defendants’

motions for summary judgment are GRANTED. Owusu’s motion to

expand record is DENIED AS MOOT. This matter is dismissed with

prejudice.

     IT IS SO ORDERED.

Dated: September 24, 2019                s/Judith E. Levy
     Ann Arbor, Michigan                 JUDITH E. LEVY
                                         United States District Judge




                                    25
                   CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on September 24, 2019.
                                       s/Shawna Burns
                                       SHAWNA BURNS
                                       Case Manager




                                  26
